UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q /A First Amendment x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT For the transition period from N/A to N/A Commission File No. 000-53727 UNITED MINES, INC. (Name of small business issuer as specified in its charter) Arizona 83-0452269 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 11924 North Centaurus Place, Oro Valley, AZ85737 (Address of principal executive offices) (520) 742-3111 (Issuer’s telephone number) Indicate by check mark whether the Registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days: Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non–accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b–2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non–Accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act). Yes¨ Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding atJuly 25, 2011 Common stock, $0.001 par value i UNITED MINES, INC. INDEX TO FORM 10-Q FILING FOR THE THREE MONTHS ENDED JUNE 30, 2 TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements 2 Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Income 3 Condensed Consolidated Statement of Cash Flows 4 Notes to Condensed Consolidated Financial Statements 5 Item2. Management Discussion & Analysis of Financial Condition and Results of Operations 14 Item3 Quantitative and Qualitative Disclosures About Market Risk 26 Item4. Controls and Procedures 26 PART II - OTHER INFORMATION Item1. Legal Proceedings 27 Item1A. Risk Factors 27 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item3. Defaults Upon Senior Securities 27 Item4. (Removed and Reserved) 27 Item5 Other information 27 Item6. Exhibits 27 CERTIFICATIONS Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act. Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act. Certification of Chief Executive Officer Pursuant to Section 906 of the Sarbanes-Oxley Act. Certification of Chief Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act. ii PART I FINANCIAL INFORMATION Item 1. Financial Statements The accompanying reviewed interim consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q.Therefore, they do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles.Except as disclosed herein, there has been no material change in the information disclosed in the notes to the consolidated financial statements included in the Company's Annual Report on Form 10-K for the year ended December 31, 2010.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature.Operating results for the six months ended June 30, 2011 are not necessarily indicative of the results that can be expected for the year ending December 31, 2011. 1 UNITED MINES, INC. (A Exploration Stage Company) BALANCE SHEETS ASSETS: June 30, 2011 December 31, 2010 (unaudited) (audited) CURRENT ASSETS Cash $ $ Prepaid expense Total current assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Other assets - mining claims Deposit TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT: CURRENT LIABILITIES: Notes payable $ $ Accounts payable Accrued expenses and other liabilities Advances from affiliates Total current liabilities Total liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT: Common stock, $.001 par value, 100,000,000 shares authorized; 11,800,917 and 11,624,440 issued and outstanding as of June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit during this exploration stage ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed financial statements. 2 UNITED MINES, INC. (A Exploration Stage Company) STATEMENTS OF OPERATIONS - (unaudited) For the Period from August 20, 1999 Three Months Ended Six Months Ended (inception) June 30, June 30, through June 30, 2011 REVENUES: Revenues $
